DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 – 21 and 24 – 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 is drawn to a method for “enhancing production” in an industry by applying “an effective amount” of a composition comprising a “Pichia clade” yeast and/or a “growth by-product” thereof to a “target site”.  This claim and those depending therefrom are considered genus claims that encompass a wide array of methods, effective amounts, yeasts, growth by-
The MPEP states that written description for a genus can be achieved by a representative number of species within a broad generic.  It is unquestionable that the claims are broad generics, with respect to all yeasts from the Pichia clade or growth products that might be used for any particular target site to enhance the production of any unspecified “product” of the claimed industries.
Regarding a method for enhancing production in an industry, the specification fails to identify what may be enhanced within any given industry.  The specification fails to describe a desired production enhancement such that one would know what an effective amount would be for any particular production enhancement in any given industry, or even what composition would be administered in an effective amount for the unnamed product that is enhanced.  Regarding a pure Pichia clade yeast, the instant disclosure identifies only three yeasts from the Pichia genus in the entire specification.  These include P. anomala, P. kudravzevii and P. guilliermondii, which are not all designated within the Pichia clade.  In support, Kurtzman teaches the phylogeny of P. anomala falls within the Wickerhamomyces clade (p.18), while P. kudriavzevii (also known as Issatchenkia orientalis) falls within the Pichia clade (p.16), and P. guillerimondii is identified as Meyerozyma (p.21).  Thus, the specification only identifies a single yeast from the Pichia clade.  Regarding growth by-products, the specification identifies fermentation broth, glyconase, chitinase, phytase and generic vitamins as by-products, and nothing more.  Moreover, the possible variations of methods that are encompassed by these broadly generic claims are near limitless with potentially millions of different growth by-products from any single yeast, the hundreds of different yeasts that may be encompassed by the 
The purpose of the written description requirement is to ensure that the invention had possession, as of the filing date of the application, of the specific subject matter later claimed by him or her.  A patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that the inventor invented the claimed invention. Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations" and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention."  The specification lacks sufficient variety of species of each of these parameters to reflect this variance in the several recited genera since the specification does not provide any examples of such a genus of products/parameters that might be enhanced from any particular industry; effective amounts of any particular yeast, a pure yeast, or a growth by-product, and any particular target site.  Rather, the specification teaches a single method for increasing tomato production by applying a single composition of three specific yeast products.  Accordingly, the specification fails to provide adequate written description for the genera of “enhancing production”, “effective amount”, “pure Pichia clade yeast”, “growth by-products” and “target sites”, and does not reasonably convey to one skilled in the relevant art that the inventors, at the time the application was filed had possession of the entire scope of the claimed invention.  Moreover, the specification neither describes the complete structure of a representative number of species, nor describes a representative number of species in terms of partial structure and relevant identifying characteristics.  Absent of such teachings and guidance as to the structure and function of these various parameters, the specification does 
Thus, the written description requirement has not been satisfied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 21 and 24 – 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 and its dependents are drawn to a method for enhancing production, however the claim fails to identify what is being enhanced.  Since “production” is not defined to mean any particular parameter, the scope of the claim cannot be properly ascertained.  
Claim 8 is further indefinite for reciting “effective amount” since the claim does not clearly convey any particular effect that must occur.  Since the claim is so overly generic and may encompass production of nearly anything in agriculture, horticulture, livestock production or aquaculture, an “effective amount” cannot be properly ascertained.
In claim 8, the phrase “Pichia clade” is confusing because dependent claims and the specification identify 3 specific species wherein only one falls within the Pichia clade (see Kurtzman, 2011, who teaches the three identified species as falling within 3 different clades).  
In claim 8, the phrase “growth by-products” is not adequately defined by the claim language or specification, thereby failing to clearly set forth what applicant regards as the invention.
In claim 8, the phrase “target site related to the industry selected” is not adequately defined by the claim language or specification.  It is unclear what applicant regards as a target site “related to” a given industry as such target sites are neither identified nor define as “related” to an industry.  Moreover, the scope of the claim has not been clearly set forth as to what is included or excluded by the claim language.
In claim 9, “the surrounding environment” is not adequately defined by the claim language or specification.  While the specification identifies “soil” for plants, the specification also identifies “a food source” as an animal’s surrounding environment.  It is noted that while a food source might occasionally fall within “the surrounding environment” of an animal, it is not clear if this is meant to limit a “surrounding environment” to food, or if other environments or elements are included or excluded from the claim. 
In claim 16, the recitation of “is formulated with” renders the claim indefinite as it is unclear if the claim requires active steps of formulating a composition or if the limitation is intended to further define a composition.
In claims 25 – 29, lines 1, “the composition” lacks sufficient antecedent basis.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10, 11, 13 – 15, 17 – 18, 20 – 21 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The claims recite intended uses of the method without conferring any additional steps or structural limitations to the method.  Rather, the claims merely recite expected results associated with administering the compositions as set forth in claim 8.  Therefore, the claims do not further limit the scope of claim 8, and therefore are considered duplicative in nature with respect to the scope of claim 8.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 8 – 11, 16 – 18, 24 – 25 and 28 – 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Druvefors et al. (2002).
Regarding claim 8 – 10 and 24 – 25, Druvefors teaches methods of applying Pichia anomala to feed grain in silos in order to prevent mold growth on wheat (abstract, p.390, 392), or is a method for enhancing production in the agriculture industry by applying an effective amount of Pichia anomala to a target site thereof, wherein the target site is the wheat (plant/surrounding environment of the wheat), and the method prevents infestation of fungi.
Regarding claim 11, the claim is drawn to an intended use of the application of Pichia anomala and fails to further limit the method with any additional active step.  As such, in practicing the methods of Druvefors, one is also controlling nematodes.

Regarding claims 17 – 18, the claims are drawn to an intended use of the application of Pichia anomala and fails to further limit the method with any additional active step.  As such, in practicing the methods of Druvefors, one is also treating/preventing nutrient deficiencies as claimed. 
Regarding claims 28 – 29, the claims are drawn to limitations recited in the alternative and are therefore not required by the rejected claims.
Therefore, the reference anticipates the claimed subject matter.

Claims 8 – 16, 24 – 25 and 27 – 29 are rejected under 35 U.S.C. 102a1 and 102a2 as being anticipated by Hua (US 2010/0254957).
Regarding claims 8 – 10 and 24 – 25, Hua teaches methods for applying biologically pure Pichia anomala (abstract) to agricultural produce (target site) for the purpose of inhibiting microorganisms (0031), or is a method for enhancing production in the agriculture industry by applying an effective amount of Pichia anomala to a target site thereof, wherein the target site is the agricultural produce (plant), and the method prevents infestation of fungi (0045).
Regarding claim 11, the claim is drawn to an intended use of the application of Pichia anomala and fails to further limit the method with any additional active step.  As such, in practicing the methods of Hua, one is also controlling nematodes.
Regarding claim 12, the composition is applied to ground, or soil, with carriers (0054).
Regarding claims 13 – 15, the claims are drawn to an intended use of the application of Pichia anomala and fails to further limit the method with any additional active step.  As such, in 
Regarding claims 27 – 28, the compositions further include nutrient broth, trehalose, sucrose, and/or amino acids (0048).
Regarding claim 29, the claim is drawn to limitations recited in the alternative and are therefore not required by the rejected claims.
Therefore, the reference anticipates the claimed subject matter. 

Claims 8 – 11, 16 – 21, 24 – 25, 27 – 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Avila et al. (2015).
Regarding claims 8 – 9, 16 – 21 and 28 – 29, Avila teaches methods for applying yeast and/or phytase to fish feed in farmed fish (abstract, p.216) wherein growth performance was increased (abstract, introduction, results), or is a method for enhancing production in the aquaculture industry by applying an effective amount of Pichia growth by-products (phytase) to a target site thereof, wherein the target site the animal’s surrounding environment, fish feed as a dietary supplement to treat/prevent nutrient deficiencies such as phosphorus deficiency.  Although the reference does not teach the phytase is a by-product of Pichia, this limitation is regarded as a product by process type limitation.  It is noted that the patentability of a product used in a method does not depend on its method of production.  If the claimed product is the same or obvious from a product in the prior art (i.e. the product disclosed in the cited reference), then the claim is unpatentable even though the reference product was made by a different process.  When the prior art discloses a product which reasonably appears to be identical with or 
Regarding claims 10 – 11, the claims are drawn to an intended use of the application of yeast and phytase, and fails to further limit the method with any additional active step.  As such, in practicing the methods of Avila, one is also preventing and/or treating infection as claimed.
Regarding claims 24 – 25, the claims are drawn to limitations recited in the alternative and are therefore not required by the rejected claims.
Regarding claim 27, the compositions further comprises soybean meal, dextrin and vitamins, or an added nutrient for microbial growth (abstract, introduction, p.216).
Therefore, the reference anticipates the claimed subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 8 – 16 and 24 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hua (US 2010/0254957) in view of Banks et al. (US 2016/0297723).
Regarding claims 8 – 10 and 24 – 25, Hua teaches methods for applying biologically pure Pichia anomala (abstract) to agricultural produce (target site) for the purpose of inhibiting microorganisms (0031), or is a method for enhancing production in the agriculture industry by applying an effective amount of Pichia anomala to a target site thereof, wherein the target site is the agricultural produce (plant), and the method prevents infestation of fungi (0045).
Regarding claim 11, the claim is drawn to an intended use of the application of Pichia anomala and fails to further limit the method with any additional active step.  As such, in practicing the methods of Hua, one is also controlling nematodes.
Regarding claim 12, the composition is applied to ground, or soil, with carriers (0054).
Regarding claims 13 – 15, the claims are drawn to an intended use of the application of Pichia anomala and fails to further limit the method with any additional active step.  As such, in practicing the methods of Hua, one is also causing an increase in crop yield, treating or preventing nutrient deficiencies and phosphorous deficiencies.
Regarding claims 27 – 28, the compositions further include nutrient broth, trehalose, sucrose, and/or amino acids (0048).

Regarding claim 26, Hua does not teach the method wherein the composition further comprises the claimed adjuvants.  However, at the time the claims were filed, humate was a known carrier for agricultural products.  In support, Banks teaches known agricultural carriers and agents for application to agricultural produce (abstract, p.5) include humates (0126-0130).  Thus, at the time the claims were filed, it would have been obvious to one of ordinary skill in the art to include known agricultural carriers and/or additives to the agricultural products of Hua as a matter of routine practice and procedure, and with a reasonable expectation for successfully enhancing production in the agriculture industry.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUTH A DAVIS whose telephone number is (571)272-0915.  The examiner can normally be reached on Monday - Friday (8am - 4pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RUTH A DAVIS/            Primary Examiner, Art Unit 1699